Opinion by
Keefe, J.
At the trial a sample of the merchandise and a deposition of an officer of the shipper were received in evidence. From this deposition it appeared that the plasticine is manufactured from 54 percent paris white, costing £10; 6 percent petroleum jelly, costing £9; 20 percent fatty acids of inedible animal origin, costing £40 10s.; and 20 percent of sulphur and other ingredients, costing £12 10s. It was apparent, therefor, that the merchandise is a manufacture in chief value of animal fatty acids of inedible animal origin rather than earthy or mineral substances. This case is distinguished from Weber v. United States (T. D. 41926) where plastilina or modeling clay was held dutiable as an earthy or mineral substance. The claim at 20 percent under paragraph 1558 was sustained.